Citation Nr: 1453393	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-48 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pilonidal cysts, claimed as cysts of the groin.

2.  Entitlement to service connection for latent tuberculosis.

3.  Entitlement to an initial rating in excess of 10 percent prior to April 5, 2012, for bilateral pes planus.

4.  Entitlement to a rating in excess of 30 percent beginning April 5, 2012, for bilateral pes planus


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his brother, L.R.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The issues of service connection for pilonidal cysts and latent tuberculosis, and for increased staged ratings for bilateral pes planus are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  In a September 2006 decision, the RO denied the application to reopen the previously denied claim of service connection for pilonidal cysts, claimed as boils on the groin and buttocks, on the basis of new and material evidence having not been received; the Veteran was notified of this decision but did not perfect an appeal of the RO decision.

2.  The evidence added to the record subsequent to the September 2006 RO decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for pilonidal cysts, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for pilonidal cysts.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2006 decision, the RO denied the Veteran's claim to reopen the claim for service connection for boils on the groin and buttocks on the basis of new and material evidence having not been received.  The RO noted that the Veteran's claim for service connection was previously denied because the evidence did not show that the disorder was incurred in or caused by his military service.  The Veteran did not appeal the September 2006 RO decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2006 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (a).

At the time of the September 2006 RO decision, the evidence included the Veteran's service treatment records, which were negative for evidence of pilonidal cysts, and evidence of post-service evidence showing intermittent treatment for the cysts occurring in the groin and/or rectal area from 1971.

In May 2009, the Veteran filed the claim to reopen that is currently on appeal.  Evidence associated with the record since the September 2006 RO decision includes medical evidence showing intermittent treatment for recurrent abscesses of the buttocks and testimony from the Veteran regarding the onset and progression of the claimed disorder.  During the November 2013 hearing before the Board, the Veteran testified that he first experienced cysts on his buttocks while on active duty.  He reported that his condition resolved with the use of a heating pad, but that he continued to experience recurrent cysts on his buttocks during service; the Veteran explained that he did not seek treatment due to the embarrassing nature of his condition.  According to his testimony, the Veteran has sought treatment since approximately 1972 for cysts that continued following his separation, to include treatment with a private physician, Dr. L., during the 1980s and 1990s.  He suggested that this private physician may have indicated that his post-service condition was similar or the same as the cysts condition he experienced while on active duty.  

Comparing the evidence received since the September 2006 RO decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence that is new and material as to the issue of entitlement to service connection for pilonidal cysts.  The Veteran's November 2013 testimony indicates that his current pilonidal cysts disorder may have begun during active service, as the Veteran observed the symptoms that began during service persisted until the present time.  He has further indicated that a private physician may have related his post-service condition to his in-service symptomatology.  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for pilonidal cysts.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pilonidal cysts is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to adjudicating the remaining claims on appeal.  

Pilonidal Cysts 

Although the claim of service connection for pilonidal cysts is reopened, the Veteran has the right to have the RO consider the claim on the merits in the first instance and as the evidence is insufficient to decide the claim, further development is needed.  Specifically, it does not appear that all of the records pertinent to the Veteran's claim for service connection for pilonidal cysts have been obtained.  As noted above, the Veteran testified during the November 2013 hearing that he received treatment for his cysts from a private physician, Dr. L., during the 1980s and 1990s.  Although the Veteran testified as to his belief that he previously submitted the records of his treatment by this physician to VA, the evidence currently before the Board does not include records of this treatment.  Thus, on remand, the RO should take appropriate action to obtain the Veteran's records from Dr. L. regarding treatment for his pilonidal cysts.

Latent Tuberculosis

The Veteran seeks service connection for tuberculosis, which he claims was diagnosed during his military service.  His service treatment records reflect that he was noted to have a positive tuberculosis skin test in June 1970.  An associated chest x-ray was negative and these records do not indicate that the Veteran received treatment for tuberculosis while on active duty.

The Veteran underwent a VA examination in December 2009, at which time the examiner provided a diagnosis of latent tuberculosis that was "contracted more likely than not while [the Veteran] was in the military."  The examiner concluded, however, that the Veteran had no disability related to this condition and noted the Veteran had "never" developed active tuberculosis.  The examiner determined that there were no residuals associated with the diagnosis.

In November 2013, the Veteran essentially testified that he now experiences symptoms he believes are attributable to the in-service positive tuberculosis test.  He indicated that he experiences fatigue, sleep difficulty, breathing difficulty, and weight loss of approximately 50 pounds during the previous year.  The Veteran suggested that there was no other explanation for his symptoms, other than his in-service exposure to tuberculosis.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   In this case, the VA examiner provided a diagnosis associated with the Veteran's inservice positive tuberculosis skin test, and at that time showed no residuals.  However, the Veteran is now claiming new respiratory symptoms he believes are a related.  Accordingly, the Board finds the Veteran must be afforded an additional VA pulmonary evaluation in order to resolve this uncertainty.  


Bilateral Pes Planus

The Veteran claims that his bilateral pes planus disability is more severe than what is reflected by the currently assigned ratings.  A review of the record shows that the RO granted service connection for bilateral pes planus in the March 2010 rating decision and assigned an initial 10 percent rating for the disability.  In a May 2012 rating decision, the RO assigned an increased 30 percent rating for the disability, effective from April 5, 2012.  The Veteran continues to seek ratings higher than what is currently assigned for his service-connected bilateral pes planus.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The record shows that the Veteran was last afforded a VA examination for his bilateral pes planus in April 2012.  The Veteran testified during the November 2013 hearing that his bilateral foot symptomatology has gotten worse since the April 2012 examination in that he now feels as if he is "walking on bones" and experiences increased pain, swelling, and tenderness of his feet.  According to the elicited testimony, the Veteran essentially now feels as if he does not have a fat pad on the balls of his feet.  A new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disabilities have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Given the Veteran's assertions of an increase in the severity of his bilateral pes planus, the Board has determined that he should be afforded a VA examination to determine the current manifestations of his service-connected bilateral foot disability.

While on remand, the RO should also endeavor to obtain any outstanding medical records showing the evaluation and/or treatment of the Veteran's bilateral pes planus, to include treatment records from the Veteran's private podiatrist, S.P., D.P.M.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for the disabilities currently on appeal, including Dr. L. who treated the Veteran in the 1980s and 1990s for pilonidal cysts and treatment by Dr. S.P. for bilateral pes planus.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain all outstanding VA treatment pertinent to the claims.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO should schedule the Veteran for a VA pulmonary examination conducted by the appropriate physician in order to assist in determining the nature of his claimed tuberculosis disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should identify all pulmonary disorders found on examination.  After a review of the evidence of record, to include the Veteran's statements and the opinions and findings included in the December 2009 VA tuberculosis examination report, the examiner must provide an opinion as to whether any currently diagnosed pulmonary disorder was incurred in or due to the Veteran's active duty service, to include exposure to tuberculosis and the June 1970 positive tuberculosis skin test.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral pes planus disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct a full clinical evaluation of the Veteran's bilateral foot symptomatology, and indicate whether any of the following findings are present:  weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.

4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


